Citation Nr: 0518683	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-07 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to a compensable rating for a left tympanic 
membrane perforation.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty with the 
Philippine Scouts from August 1946 to March 1949.  This case 
is before the Board of Veteran's Appeals (Board) on appeal 
from a March 2002 rating decision by the Manila Regional 
Office (RO) of the Department of Veterans Affairs that 
continued a noncompensable rating for a healed perforation of 
the left ear.  In February 2004, the Board remanded the claim 
for further development, to provide the veteran notification 
of the Veterans Claims Assistance Act of 2000 (VCAA), and for 
clarification as to a hearing.  

In his September 2002 notice of disagreement, the veteran 
appears to raise claims seeking service connection for 
bilateral hearing loss, pain in both ears (possibly 
tinnitus), and pain in his face.  These matters are referred 
to the RO for any appropriate action.


FINDINGS OF FACT

The veteran's left tympanic membrane perforation is 30 % 
healed and causes no impairment of function; a 0 percent 
rating is the only schedular rating provided for tympanic 
membrane perforation, and factors warranting extraschedular 
consideration are neither shown nor alleged.


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's left 
tympanic membrane perforation.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Code 6211 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the March 2002 decision 
denying his claim.  In that decision, the January 2003 
statement of the case (SOC), and the supplemental SOC (SSOC) 
in March 2005, he was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  As per 
the February 2004 Board remand, the veteran was notified by 
correspondence in February and October 2004 of the provisions 
of VCAA and how it applied to his claim.  The claim was 
reviewed/reconsidered on the merits subsequent to the 
February and October 2004 VCAA notice; as outlined in a March 
2005 SSOC.  He is not prejudiced by any notice-timing defect.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  

The February and October 2004 letters, the January 2003 SOC, 
and the March 2005 supplemental SOC clearly cite the changes 
in the law brought about by the VCAA and implementing 
regulations, and explain that VA would make reasonable 
efforts to help the veteran get pertinent evidence, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The February and October 
2004 letters encouraged him to respond within 60 days and 
also advised him that evidence received within one year would 
be considered.  All evidence received in the interim to date 
has been accepted for the record and considered.  

Although the veteran was not specifically advised to submit 
everything he had pertinent to his claims, he was advised 
that VA would obtain any Federal government records, 
including any VA treatment records, and that if he completed 
the releases, VA would assist him in obtaining any private 
records he identified.  A February 2004 notice letter advised 
him to submit any additional evidence he had pertaining to 
his claim.  This notice was essentially equivalent to telling 
him to submit everything he had pertinent to the claim.  In 
one form or another he has received all mandated notice; he 
is not prejudiced by any technical notice deficiency along 
the way.  

With respect to the VA's duty to assist, the record includes 
private medical records and VA has arranged for examination 
in February 2002.  There is no indication that any pertinent 
evidence that can be obtained remains outstanding.  VA's duty 
to assist is met.  The veteran is not prejudiced by the 
Board's review of the matter on the merits.  See Conway v. 
Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

A December 2001 treatment note from a physician from Bicol 
Medical Center indicated that an examination of the eardrum 
showed thickening, but no infection.  The physician 
specifically commented that there is no such thing as 
worsening of healed perforation.

On February 2002 VA examination, the veteran had complaints 
of occasional difficulty in hearing in the left ear and left 
ear discharge with an unknown duration.  A physical 
examination did not reveal any deformities, but showed a 30 
percent healed tympanic membrane perforation in his central 
left ear, with no discharge.  The tympanum was intact.  Left 
ear diagnoses included was moderate to severe mixed hearing 
loss, tinnitus, and healed chronic otitis media.   

A September 2002 treatment note from a physician from Bicol 
Medical Center shows an impression of a healed perforation 
with thickening of the left eardrum. 

III.	Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The veteran's left tympanic membrane 
perforation is rated as 0 percent under 38 C.F.R. § 4.87, 
Code 6211.  There is no other rating under this code. 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  In deciding whether to assign 
such a rating, factors to consider include the presence of 
frequent periods of hospitalization or marked interference 
with employment 38 C.F.R. § 3.321(b).

The sole issue before the Board is the matter of the rating 
for a left tympanic membrane perforation. While the veteran 
appears to be seeking compensation for hearing loss, ear 
pain, tinnitus, and face pain, the RO has yet to consider 
claims of secondary service connection for such entities, and 
impairment due to those entities may not be considered in 
rating the left tympanic membrane perforation.

As noted, the noncompensable rating assigned for the left 
tympanic membrane perforation is the only rating provided by 
the rating schedule.  Consequently, there is no legal basis 
for a schedular compensable rating.  Extraschedular factors 
are neither shown nor alleged.  The preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.


ORDER

A compensable rating for a left tympanic membrane perforation 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


